Citation Nr: 1729691	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to April 1964.  He died in June 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before an Acting Veterans Law Judge (July 2011) and a Veterans Law Judge who is no longer employed by the Board (March 2010), each of whom remanded the matter for additional development.  The case has been reassigned to the undersigned.  In a September 2014 decision, the Board denied the appellant's claim.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2016 memorandum decision, set aside the Board's September 2014 denial and remanded the matter for further action.  

In July 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. At the hearing, the appellant waived RO initial consideration of additional evidence added to the record subsequent to the December 2013 supplemental statement of the case.



FINDINGS OF FACT

1.  The Veteran's death certificate states that the immediate cause of death was metastatic pancreatic cancer; no contributory or underlying causes were noted.

2.  At the time of the Veteran's death, his service connected disabilities were psoriasiform dermatitis with tinea pedis (50 percent disabling) and seborrheic dermatitis and hand eczema with dyshidrotic and irritant component (30 percent disabling); he had established entitlement to a total disability rating based on individual unemployability (TDIU) effective December 1, 2000. 

3.  The Veteran's death did not result from any disability incurred in or aggravated by, service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).}

Legal Criteria

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312 (a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).

Analysis

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in June 2006; his death certificate states that the immediate cause of death was metastatic pancreatic cancer; no contributory or underlying causes were noted.  At the time of his death, the Veteran was in receipt of service connection for two skin disabilities. 

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of cancer or pancreatic disability.  The record indicates that his overseas service was in Korea, prior to the known use of herbicides in the Korean DMZ.  See 38 C.F.R. § 3.307 (a)(6)(iv).  There is no evidence in the Veteran's service records that he served in Vietnam or was exposed to herbicides, and no record that he alleged such service or exposure during his lifetime.

Private records dated between December 1983 and October 1998 indicate on-going treatment for a number of medical complaints, including hypertension and low back pain.  VA treatment for skin disability was noted; there is no mention of cancer or pancreatic disability.  In January 1984, following a hospitalization for alcohol withdrawal seizure, fatty liver and alcoholism, status post alcohol withdrawal, were diagnosed. 

VA treatment records dating from April 2001 to December 2005 note a medical history including hypertension, diabetes mellitus type II, hyperlipidemia, gastroesophageal reflux disease, proteinuria, dermatophytosis, erectile dysfunction, sleep apnea, and tobacco use.  Depression screens conducted in May 2002, July 2003, September 2004, and June 2005 were negative. 

Private treatment records from Dr. Allen, the Veteran's treating oncologist, dated from January to May 2006, document the diagnosis of, and treatment for, the Veteran's pancreatic cancer prior to his death.  February 2006 treatment notes summarize treatment received the previous month at another facility, at which time testing revealed a pancreatic mass with liver metastases and portal vein thrombosis. A liver biopsy revealed a poorly differentiated adenocarcinoma, which was found to be consistent with a pancreatic primary.  This is more than four decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In March 2006, laboratory studies showed abnormal liver function.  Chest x-rays indicated clear lungs with no evidence of cardiopulmonary disease.  In April 2006, the Veteran reported anxiety and nervousness.  In May 2006, a CT scan indicated a large pancreatic tumor and multiple liver metastases.  Significant comorbid conditions including diabetes, portal vein thrombosis, and hypertension were noted.  VA treatment records from this period note treatment for pancreatic cancer with liver metastases and portal vein thrombosis.

As noted above, the Veteran's death certificate reflects that he died of metastatic pancreatic cancer with no other conditions listed as contributing to his death.  The death certificate was signed by the Veteran's treating oncologist at the time of his death.

In July 2006, the appellant submitted a statement that she believed that the Veteran was exposed to chemicals while stationed in Korea and that such exposure had caused his pancreatic cancer.  There is no competent credible evidence to support such an allegation.  In August 2006, the appellant clarified her assertion that the alleged chemical exposure caused both his service-connected skin disabilities and his cancer.

In September 2006, a VA clinician (Dr. J. M.) reviewed the Veteran's claims file, noted his service-connected skin disabilities, and opined that the Veteran's cancer was not caused by his skin disabilities. 

That same month, the appellant submitted a statement asserting that the Veteran had had served in Vietnam and was exposed to Agent Orange, which caused liver cancer that spread to the pancreas.  The Board finds that the most probative evidence of record is against a finding that the Veteran had service in Vietnam and/or was exposed to herbicides or other chemicals in cancer that caused his pancreatic cancer.  The Veteran did not assert such exposure in his lifetime, and his service records/claims file do not support her assertion.  (His DD 214 is negative for Vietnam service, and his STRs do not show any service in Vietnam.)  Moreover, there are no competent credible lay statements or other records to support such.  

The Board has considered the numerous contentions of the appellant with regard to the etiology of the Veteran's pancreatic cancer.  For instance, in her November 2008 substantive appeal, the appellant asserted that the Veteran had developed metastatic pancreatic cancer and lung cancer as a result of the same etiological process that caused his service-connected skin disabilities.  At the November 2009 and July 2014 Board hearings, the appellant testified that Dr. Allen had told her it was possible that the Veteran's service-connected skin disabilities could have made him more susceptible to developing cancer, due to a weakened immune system.  In June 2010, she submitted a statement asserting that the Veteran's alcoholism was the result of self-medicating to treat his service-connected skin disabilities and that the chronic infections that caused the skin disabilities weakened his system, causing the cancer to develop. 

The claims file includes a November 2011 VA clinical opinion by Dr. M, the clinician who provided the 2006 opinion.  He stated that he had reviewed the claims file and reiterated that the service connected dermatological conditions did not cause pancreatic cancer.  The examiner further stated that "[t]here is no known connection" between the documented treatment received for those dermatological conditions and pancreatic cancer.  The examiner also considered whether fatty liver disease or depression contributed to the cause of death.  He noted that "laboratory tests of liver function were normal up until his terminal illness, indicating that it was not a significant medical problem," and that, although there was one mention of depression in the past, the Veteran was neither diagnosed with, nor receiving treatment for, depression, "again suggesting this was not a significant problem and one which did not cause or contribute significantly to his death."  As to the cause of the Veteran's alcoholism, the VA examiner stated that any opinion would be speculative, as there was no medical evidence addressing that issue.

In January 2014, the appellant submitted evidence from www.cancerfightingstrategies.com/fungus-and-cancer.html which states that "cancer is a chronic, infectious, fungus disease" and that "systemic fungal infections cause or at the very least contribute to the development of cancer" because the infection weakens the immune system and produces toxins.

The record also contains an August 2014 letter from Dr. C.M. of CompanyHealth/Moore Care.  Dr. C.M. stated that the Veteran was seen in his office in April 2000 for "disability" and that the Veteran "did in fact have a disease process that could have contributed to his defined ailment of lung cancer.  Certainly the metabolic changes and stressful changes that coincided with his lung disease could have been contributory factors."  The Board finds that the opinion has little, if any, probative value.  Not only did Dr. C.M. fail to identify to which disability he was referring, but he also stated that the Veteran had lung cancer, rather than pancreatic cancer.  The Veteran has not been shown by diagnostic testing to have had lung cancer (medical evidence of record, as noted above, indicates that his lungs were clear).  Moreover, even if the Veteran had lung cancer, he was not in receipt of service connection for such.  Even assuming that the references to lung cancer are typographical errors, the opinion references a purported nexus to a nonspecific disability and an unidentified "disease process."  As the record reflects that the Veteran was diagnosed with several other significant, non-service-connected disabilities (e.g., diabetes and hypertension), the Board finds that the August 2014 nexus opinion is too general and non-specific to serve as support for the appellant's contention that the Veteran's service-connected skin disabilities contributed in some way to his cause of death from pancreatic cancer.  In addition, Dr. C.M,'s use of the term "could" is speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).
 
The claims file includes a March 2017 VHA opinion from Dr. H.R. (staff physician, hematology/oncology).  He stated, in pertinent part, as follows:

It is my opinion that the patient's pancreatic cancer is not related to his service-connected skin disabilities.  The known risk factors for pancreatic cancers include certain hereditary syndromes, chronic pancreatitis, glucose metabolism and insulin resistance and pancreatic cysts such as intraductal papillary mucinous neoplasm of the pancreas (IPMN).  Environmental risk factors such as cigarette smoking, diet, high body mass index and alcohol intake are also implicated.   . . . the patient was diabetic with central obesity, had a 40 pack year smoking history and a history of alcoholism.  

The article quoted from www.canerfightingstrategies.com/fungus-andcancer.html is not generally accepted in the scientific/medical community.  The article does not indicate any reliable resources or any scientific data behind the statements.  It appears to be a marketing tool for CandXpel and TotalFlora15 which are also not used to treat candida infection in a medical setting.  The article mentions "body wide candida infection plays havoc on the immune system.  Not only does the immune system become overwhelmed and worn out from fighting the infection, but candida (or other fungus) excretes toxins that further weaken and harm the body".  This is then theorized to cause or at the very least contribute to the development of cancer.  The patient did not have body wide candida infection.  He had involvement of his hands and feet with psoriasiform dermatitis with tinea pedis, and seborrheic dermatitis and hand eczema with dyshidrotic and irritant competent. He also did not have any systemic candida infection.  While it is true that patients with primary and acquired immunodeficiency are at increased risk for certain tumors, which is an indication of the immune system's role in defense against malignancy, there is no documented evidence that the patient was immunodeficient.  His skin disorders were cyclic, treated with topical therapies and he was not on long term oral or parenteral antibiotics nor on prolonged immunosuppressive therapy including steroids.  In the 2005 notes, the skin exam is noted to be normal with no rashes.  There is no mention of lymphopenia or low immunoglobulin levels which would indicate some degree of compromised immunity. 

Immunosenescence refers to the changes that occur in the immune system with increasing age.  The clinical consequences of immunosenescence include an increased risk of infections, malignancy, and autoimmune disorders. Cancer incidence and mortality also markedly increase after age 65, leveling off around age 85 to 90.  Both innate and adaptive arms of the immune system are involved in the first défense against aberrant tumor cells.  However, carcinogenesis is a complex phenomenon and the exact role of immunosenescence is difficult to establish.  An increased mutational load and carcinogen exposure are likely other contributors to increased malignancy in older adults.

Hence given the aforementioned risk factors, his dermatologic history and the changes in immunity with age, there is no substantial evidence to suggest that his service connected skin disabilities caused or contributed substantially or materially to the pancreatic cancer by weakening his immune system by themselves or by their treatment, making him more susceptible to cancer. 

The Board finds the opinion to be highly probative as the clinician is trained in oncology, reviewed the pertinent evidence, cited to clinical literature (e.g. JAMA, and consortia on pancreatic cancer), and provided a more than adequate rationale for his opinion.

The Board finds that the article submitted by the appellant on fungus and cancer does not rise to the level of a medical treatise, as indicated by Dr. H.R.  Assuming arguendo, that it was a treatise, it still lacks significant probative value.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Here, the website in question does not specifically relate to the facts and circumstances surrounding this particular Veteran's cause of death.  Absent evidence demonstrating a causal relationship between this specific Veteran's cause of death and service/service-connected disability, the website is insufficient to establish service connection for cause of death.  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the website information submitted by the appellant falls into this general category.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Regardless, as explained above, the most probative medical evidence is against the claim.

The Board acknowledges the appellant's arguments that the Veteran's pancreatic cancer developed on a direct basis (as residuals of the same in-service event that caused his service-connected skin disabilities) or on a secondary basis (as a result of a weakened immune system due to his service-connected skin disabilities and the effects of treatment for such disabilities (to include self-medication with alcohol, resulting in fatty liver disease)).  The Board also acknowledges the appellant's contention that the Veteran had liver and possibly lung, as well as pancreatic, cancer.  The appellant has not demonstrated that she has the requisite medical training and expertise to opine as to what are complex medical questions.  The nature and etiology of the Veteran's cancer/cause of death, a complex disease process, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Finally, there is no competent credible evidence that the Veteran's diabetes or IPMN was causally related to service.

The most competent medical evidence of record indicates that the Veteran died as a result of pancreatic cancer that metastasized to (i.e., did not originate in) the liver and was unrelated to his active service, his service-connected disabilities (to include the treatment thereof), or any other disabilities that might be secondary to his service-connection disabilities (e.g., depression/fatty liver). [While the November 2011 VA examiner was unable to opine as to the etiology of the Veteran's alcoholism, he did opine that the resulting disability (fatty liver) was not related to the pancreatic cancer that caused his death.]

The Board has likewise considered the appellant's contention that Dr. Allen speculated that the Veteran's service-connected skin disabilities could possibly have contributed to his death from pancreatic cancer.  (See Board hearing transcript page 10.)  The appellant's statement as to what she has been told by Dr. Allen is insufficient to support service connection.  The Court has noted that "the connection between what a physician said and the layman's account [in this case, the Appellant], of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In addition, the opinion, even if accurately told by the appellant, is too speculative to support the appellant's claim as the clinician apparently used the term "could", which also implies it could not be related.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In sum, the Veteran died of a disability which was not caused by, or aggravated by, service, not presumed to have been caused by service, not caused by a service-connected disability, and not aggravated by a service-connected disability.  Although the Board does not doubt the sincerity of the appellant's beliefs that the Veteran's death was somehow caused by his service/service-connected disabilities, the preponderance of the evidence is against the claim.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


